     Case 2:18-cr-00019-JAM-KJN Document 90 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:18-cr-0019 JAM KJN P
12                      Respondent,
13           v.                                       ORDER
14   SAMMY DAVIS DEWITT MORGAN,
15                      Movant.
16

17           Movant is a federal prisoner, proceeding without counsel, with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On January 28, 2021, movant filed a

19   motion claiming he had not received respondent’s opposition or an order granting movant an

20   extension, and again asked the court to grant the § 2255 motion. Then, on February 1, 2021,

21   movant filed a motion to strike all of his prior memos in support of his traverse and consider only

22   movant’s reply signed January 25, 2021. Movant’s reply was filed on February 1, 2021.

23           Because it is clear movant has now received respondent’s opposition, his January 28, 2021

24   motion is denied. The motion to strike is granted; his memo filed August 28, 2020 (ECF No. 62)

25   is stricken.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1. Movant’s January 28, 2021 motion (ECF No. 87) is denied;

28           2. The motion to strike (ECF No. 88) is granted; and
                                                      1
     Case 2:18-cr-00019-JAM-KJN Document 90 Filed 02/03/21 Page 2 of 2


 1             3. Movant’s memorandum filed August 28, 2020 (ECF No. 62) is stricken.

 2   Dated: February 2, 2021

 3

 4

 5
     /morg0019.str
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
